Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To: CAMAC Energy Inc. We consent to the incorporation by reference in the Registration Statements No. 333-163869 and 333-167013 on Form S-3 and Registration Statements No. 333-194503, 333-160737 and 333-152061 on Form S-8 of CAMAC Energy Inc. (the “Company”) of our report dated March 15, 2012, except for paragraph 6 of Note 2, as to which the date is March 14, 2014 with respect to the December 31, 2011 consolidated financial statements, as included in, or made a part of , this Annual Report on Form 10-K. /s/ RBSM LLP New York, New York March 14, 2014
